fILED
                                                                                             D~I,;   '3 0 2009
                            UNITED STATES DISTRICT COURT                               Clerk, U.S. District and
                            FOR THE DISTRICT OF COLUMBIA                                 Bankruptcy Courts

Glenn Winningham,                                      )
                                                       )
        Plaintiff,                                     )
                                                       )
       v.                                              )
                                                       )
                                                               Civil Action No.         09 2435
Douglas Schulman et aI.,                               )
                                                       )
        Defendants.                                    )


                                  MEMORANDUM OPINION

        Before the Court is the plaintiffs pro se complaint and application to proceed informa

pauperis. The application will be granted for the purposes of this decision and the complaint will

be dismissed.

       The plaintiff, self-identified as "Glenn Willingham, house of Fearn; sui juris Sovereign

living soul, holder of the office of 'the people,' Inhabitant of the land of Texas currently traveling

on the land of New York, with a Postal address of Non-Domestic Mail, CIO 6340 Lake Worth

Blvd., Suite # 437, Fort Worth, Texas ZIP CODE EXEMPT," Compl. at 20, purports to sue 22

individuals in their personal capacity only, two of whom are John Does, for $100 million each.

Jd. at 1-6, 20. The defendants are identified as either IRS officials or agents, corporate officers or

employees of US Airways, or Paul Clement, a former solicitor general of the United States. The

complaint does not identify a cause of action under federal law, but repeatedly identifies the IRS

officials as fiduciaries "for the trust which was established by the articles of Confederation

(1781), and the Constitution for the United States of America (1787) ...." See, e.g., id. ~~ 14-

17. It appears that the plaintiff believes he is not subject to the United States tax code, and he

repeatedly characterizes the IRS as "thieves." See, e.g., id. ~ 45. It also appears that the plaintiff




                                                                                                                 :3
may have been a former employee of US Airways. The complaint states that "[b ]ecause

corporate commercial hired thugs insisted on falsely accusing me of being a lowlife scumbag US

citizen/slave, I have renounced their lowlife scumbag US citizen by registered mail RA 351 949

910 US .... " Id.   ~   29. The complaint alleges that the "US Airways respondents admitted that

they were conspiring with the IRS to facilitate the theft of My property." Id.   ~   58. The complaint

also makes multiple references to "US Supreme Court case 07-0674," see, e.g., id.        ~   66, where,

indeed, the United States Supreme Court denied plaintiffs petition for a writ of certiorari to the

United States Court of Appeals for the Ninth Circuit, 552 U.S. 927 (Mem.) (2007). The Ninth

Circuit had summarily affirmed the district court's dismissal with prejudice of the plaintiffs

action, stating that "[t]o the extent appellant claims to be a sovereign and not subject to federal

taxes, we summarily reject such arguments." 231 Fed. Appx. 719, 720 (9th Cir. 2007).

        A complaint that describes fantastic or delusional scenarios is subject to immediate

dismissal. See Neitzke v. Williams, 490 U.S. 319, 328 (1989); Best v. Kelly, 39 F.3d 328, 330-31

(D.C. Cir. 1994). Moreover, a complaint may be dismissed as frivolous when it lacks "an

arguable basis in law and fact." Brandon v. District of Columbia Bd. of Parole, 734 F.2d 56, 59

(D.C. Cir. 1984). This complaint appears to lack an arguable basis in either law or fact, and may

reflect delusional thinking. Accordingly, this complai

        A separate appropriate order accompanies."...,..·~'



Date:                                                  United States District Judge

  It-It)/ r:!)